         Case 1-21-41048-nhl                Doc 3       Filed 04/21/21           Entered 04/21/21 13:34:26




PENACHIO MALARA LLP
245 Main Street, Suite 450
White Plains, NY 10601
(914) 946-2889

Anne Penachio, Esq.

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

In re                                                                                  CHAPTER 11

CONSTANT BETA MOTION PICTURE COMPANY, LLC,                                             CASE NO.: 21-41048-nhl


                                                              Debtor.

-----------------------------------------X

           AFFIRMATION PURSUANT TO LOCAL BANKRUPTCY RULE 1007-4

                    ARKA SENGUPTA, managing member of CONSTANT BETA MOTION

PICTURE COMPANY, LLC, the debtor herein (the “Debtor”) hereby affirms as follows:

                    1.        I am the managing member of the Debtor and manage its day to day

operations.

                    2.        I submit this affirmation pursuant to Federal Rule of Bankruptcy

Procedure 1007(d) and Local Bankruptcy Rule 1007-4.

                    3.        The Debtor has been engaged in the business of film production since or

about 2014. Initially, the Debtor’s focus was the production of independent documentary films.

                    4.        Since the COVID-19 pandemic, the Debtor’s focus has changed to

consulting and assisting other production companies with respect to content strategies. The shift

in focus has stabilized the Debtor’s revenue and it has provided it with a greater degree of repeat

business and predictability.
      Case 1-21-41048-nhl        Doc 3     Filed 04/21/21      Entered 04/21/21 13:34:26




               5.      The Debtor filed for bankruptcy to address liabilities that it incurred in

connection with the previous business focus. The Debtor seeks to address these liabilities in the

context of a Chapter 11 small business plan.

               6.      The Debtor's assets include 50% ownership in First To Do It, LLC, a

single purpose vehicle that owns a film which has not been completed. At this stage, the film has

limited if any value. The Debtor’s other assets include office equipment.

               7.      The Debtor's liabilities consist primarily of judgment liens including the

judgment of 742 Terrace Terrace, LLC.

               8.      No property of the Debtor is currently in the possession or custody of any

custodian, public officer, mortgagee, pledge, assignee of rents, secured creditor or any agent for

such entity.

               9.      The Debtor’s books and records are located at my home in Brooklyn, NY.

               10.     A list of the Debtor’s creditors will be filed with the Court.

               11.     A copy of the corporate resolution authorizing the filing of the Debtor’s

Chapter 11 proceeding will be filed with the Court.

               12.     I am committed to formulating a Chapter 11 plan which will enable the

Debtor to continue operating.

 Dated: Brooklyn, New York
       April 21, 2021

                                                            Arka Sengupta
